 


109 HR 1561 IH: Childhood Adoption Act of 2005
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1561 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Ford introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to expand the incentives for adoption and to amend part E of title IV of the Social Security Act to increase adoptive incentive payments. 
 

1.Short titleThis Act may be cited as the Childhood Adoption Act of 2005. 
2.Increase in allowable expenses for adoption; adoption credit made refundable 
(a)Increase in dollar limitation 
(1)Adoption credit 
(A)In generalParagraph (1) of section 23(b) of the Internal Revenue Code of 1986 (relating to dollar limitation) is amended by striking $10,000 and inserting $15,000. 
(B)Child with special needsParagraph (3) of section 23(a) of such Code (relating to $10,000 credit for adoption of child with special needs regardless of expenses) is amended— 
(i)in the text by striking $10,000 and inserting $15,000, and 
(ii)in the heading by striking $10,000 and inserting $15,000. 
(C)Conforming amendment to inflation adjustmentSubsection (h) of section 23 of such Code (relating to adjustments for inflation) is amended to read as follows: 
 
(h) Adjustments for inflation 
(1)Dollar limitationsIn the case of a taxable year beginning after December 31, 2005, each of the dollar amounts in subsections (a)(3) and (b)(1) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2004 for calendar year 1992 in subparagraph (B) thereof.If any amount as increased under the preceding sentence is not a multiple of $10, such amount shall be rounded to the nearest multiple of $10. 
(2)Income limitationIn the case of a taxable year beginning after December 31, 2002, the dollar amount in subsection (b)(2)(A)(i) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2001 for calendar year 1992 in subparagraph (B) thereof.If any amount as increased under the preceding sentence is not a multiple of $10, such amount shall be rounded to the nearest multiple of $10.. 
(2)Adoption assistance programs 
(A)In generalParagraph (1) of section 137(b) of the Internal Revenue Code of 1986 (relating to dollar limitation) is amended by striking $10,000 and inserting $15,000. 
(B)Child with special needsParagraph (2) of section 137(a) of such Code (relating to $10,000 exclusion for adoption of child with special needs regardless of expenses) is amended— 
(i)in the text by striking $10,000 and inserting $15,000, and 
(ii)in the heading by striking $10,000 and inserting $15,000. 
(C)Conforming amendment to inflation adjustmentSubsection (f) of section 137 of such Code (relating to adjustments for inflation) is amended to read as follows: 
 
(f) Adjustments for inflation 
(1)Dollar limitationsIn the case of a taxable year beginning after December 31, 2005, each of the dollar amounts in subsections (a)(2) and (b)(1) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2004 for calendar year 1992 in subparagraph (B) thereof.If any amount as increased under the preceding sentence is not a multiple of $10, such amount shall be rounded to the nearest multiple of $10. 
(2)Income limitationIn the case of a taxable year beginning after December 31, 2002, the dollar amount in subsection (b)(2)(A)(i) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2001 for calendar year 1992 in subparagraph (B) thereof.If any amount as increased under the preceding sentence is not a multiple of $10, such amount shall be rounded to the nearest multiple of $10..  
(b)Credit made refundable 
(1)Credit moved to subpart relating to refundable creditsThe Internal Revenue Code of 1986 is amended— 
(A)by redesignating section 36 as section 37, 
(B)by redesignating section 23, as amended by subsection (a), as section 36, and 
(C)by moving section 36 (as so redesignated) from subpart A of part IV of subchapter A of chapter 1 to the location immediately before section 37 (as so redesignated) in subpart C of part IV of subchapter A of chapter 1. 
(2)Conforming amendments 
(A)Section 24(b)(3)(B) of such Code is amended by striking and sections 23 and inserting section. 
(B)Section 25(e)(1)(C) of such Code is amended by striking 23,. 
(C)Section 25B(g)(2) of such Code is amended by striking and section 23. 
(D)Section 137 of such Code is amended— 
(i)in subsection (d) by striking section 23(d) and inserting section 36(d), and 
(ii)in subsection (e) by striking section 23 and inserting section 36. 
(E)Section 1400C(d) of such Code is amended by striking 23, 24, and inserting 24. 
(F)The table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code of 1986 is amended by striking the item relating to section 23. 
(G)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting or 36 after section 35. 
(H)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by striking the last item and inserting the following new items: 
 
 
Sec. 36. Adoption expenses 
Sec. 37. Overpayments of tax. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
3.Increase in adoption incentive payments 
(a)In generalSection 473A(d)(1) of the Social Security Act (42 U.S.C. 673a(d)(1)) is amended— 
(1)in subparagraph (A), by striking $4,000 and inserting $8,000; 
(2)in subparagraph (B), by striking $2,000 and inserting $8,000; and 
(3)in subparagraph (C), by striking $4,000 and inserting $8,000. 
(b)Increased program fundingSection 473A(h)(1) of such Act (42 U.S.C. 673a(h)(1)) is amended— 
(1)in subparagraph (C), by striking and; 
(2)in subparagraph (D), by striking through 2008. and inserting and 2005; and; and 
(3)by adding at the end the following: 
 
(E)$86,000,000 for each of fiscal years 2006 through 2008..  
 
